Citation Nr: 1809612	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty with the United States Army from May 1968 to April 1971 and from June 1971 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's current left ankle disability did not manifest during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left ankle condition have not been met.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left ankle disability

The Veteran contends that his left ankle condition was caused by or related to his active service, to include a mild ankle sprain in service.

Review of service treatment records reveals numerous complaints of left ankle and foot pain.  An emergency treatment report, dated January 1969, reveals that the Veteran "turned his left ankle" in a parachute jump.  The condition was diagnosed as a mild sprain.  Other treatment from June to October 1976, referenced complaints of left foot tenderness, pain to the left arch and heel after prolonged walking, and slight swelling to the medial plantar area near the arch.  In September 1976, the Veteran received treatment for a pain to the left foot following a helicopter jump.  The Veteran was briefly placed on profile due to his left ankle condition.  

Post-service VA treatment records show the Veteran's complaints of chronic left ankle, joint and foot pain.  A June 1988 admission record indicates that an examination of the Veteran's left foot revealed mild weakness with dorsiflexion.  No evidence of sensory disturbance was noted and the knee and ankle jerks were deemed symmetrical.  In July 2005, the Veteran's left ankle was evaluated at a private facility.  X-ray findings revealed evidence of a small Achilles and plantar calcaneal spur.  There was no evidence of an acute fracture or dislocation and the Veteran's ankle was otherwise deemed normal and intact.  In November 2013, a podiatry treatment note referenced the Veteran's complaints of left lower extremity pain, to include his heel and ankle.  Following an examination, the Veteran was diagnosed with fibulo-talar chronic ankle tear, severe subtalar joint instability and degenerative joint disease of the left ankle. 

In February 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his left foot and ankle condition.  During the clinical evaluation, the Veteran reported chronic left ankle and foot pain since service.  He noted in-service injuries to his left ankle due to parachute jumping.  The Veteran reported regular use of a cane, bilateral shoe lifts; a Rocker-left shoe; and bilateral orthotic inserts to aid with ambulation.  Due to his left foot and ankle condition, the Veteran indicated that he had been unable to work as a respiratory therapist since 2008.  

On examination, range of motion testing of the left ankle revealed that plantar flexion was limited to 25 degrees with evidence of pain, and plantar dorsiflexion was limited to 10 degrees with no evidence of painful motion.  No additional limitation or loss of range of motion was noted following repetitive use testing.  Functional loss was listed as less movement than normal associated with painful movement.  Evidence of crepitus was noted.  Muscle strength of the left ankle in plantar flexion and dorsiflexion measured at a 3 on a 5 point scale.  

As to the left foot, there is no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Evidence of degenerative or traumatic arthritis of the left foot was reported.  No other foot injuries were noted.  X-ray findings revealed calcaneal spur of the left foot.  Bony structures appeared to be intact. A small calcaneal spur was present with spurring dorsally at the talonavicular joint.  No definite acute fractures were indicated.

Following a review of the clinical evaluation and evidence of record, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left ankle and foot condition was incurred in or caused by the claimed in-service injury, event, or illness.   In reaching the stated conclusion, the examiner noted that the evidence of  did not establish the existence of a chronic ankle condition in service and post-service treatment records do not reveal documentation of chronic ankle condition within one year of discharge.  Thus, the examiner opined, the minimal spurring noted during the current examination was likely age-related and did not result from the left ankle mild sprain noted during the Veteran's active service.

On review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left ankle condition.  As previously indicated, service treatment records show the Veteran's complaints of ankle and foot pain in-service; however, the only diagnosis noted was a mild sprain.  Post-service, the first evidence of this condition occurred ten years after discharge in a June 1988 admission record which indicates that an examination of the Veteran revealed mild weakness of the dorsiflexion of the left foot.  A subsequent examination, in July 2005 noted that X-ray findings revealed no evidence of an acute fracture or dislocation and the Veteran's ankle was otherwise deemed normal other than evidence of a small Achilles and plantar calcaneal spur.  

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for an ankle condition for many years after separation from service tends to establish that the Veteran's current disability was not a result of his military service.  Further, the Board notes that Veteran's excessive weight was deemed a likely cause of his complaints of muscle aches and joint pain both in service and in post-service treatment records.  It also noted, that in February 2012, the VA examiner concluded that it was less likely than not that the Veteran's left ankle condition was a result of military service and the minimal spurring noted during the Veteran's examination was likely age related and did not result from the left ankle mild sprain noted during service.  It reaching the stated conclusion, the examiner noted the lack of post service complaints of ankle/foot pain for many years following discharge.

In making all determinations, the Board must also fully consider the lay assertions of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  In this case, the Board acknowledges receipt of lay statements from a fellow serviceman and the medic who treated the Veteran following his ankle strain in service.  The Board also recognizes that the Veteran is competent to describe his current symptoms; however, the record does not suggest that he has the medical training and expertise necessary to determine whether his diabetes was caused or aggravated by a service-connected disability (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372   (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Review of the record reveals competent medical opinions and supportive rationale indicating that the Veteran's ankle condition was neither caused by nor otherwise related to his in-service ankle strain.  Therefore, greater probative weight is afforded to the VA examiner's opinion as it consistent with the evidence of record and there is no competent medical evidence to refute it.

The Board also recognizes that the Veteran was adjudicated as disabled by the Social Security Administration as of January 2008.  The primary cause of his disability was noted as osteoarthritis and allied disorder.  A secondary diagnosis or cause was listed as obesity and hyperalimentation.  While the Board acknowledges the determination of the SSA, it is not bound by their decision.

While the Board is sympathetic to the Veteran's subjective belief that his left ankle condition was caused by or related to his in-service ankle strain, the medical evidence does not support a causal relationship or nexus between his current condition and active service, to include his in-service ankle strain.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Veteran's claim of entitlement to service connection for a left ankle condition must be denied.








ORDER

The claim of entitlement to service connection for a left ankle condition is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


